Opinion issued August 26, 2008










In The
Court of Appeals
For The
First District of Texas




NO. 01–07–00028–CV




JAMES CARR FREEMAN, Appellant

V.

SUSAN BOYETT AND KAREN BLOMSTROM, Appellees




On Appeal from the Probate Court No. 1
Harris County, Texas
Trial Court Cause No. 363982401




MEMORANDUM OPINIONAppellant, James Carr Freeman, has neither established indigence, nor paid or
made arrangements to pay the clerk’s fee for preparing the clerk’s record.  See Tex.
R. App. P. 20.1 (listing requirements for establishing indigence), 37.3(b) (allowing
dismissal of appeal if no clerk’s record filed due to appellant’s fault).  After being
notified that this appeal was subject to dismissal, appellant did not adequately
respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case).
          We dismiss the appeal is dismissed for want of prosecution for failure to pay
or make arrangements to pay the clerk’s fee.  We deny all pending motions.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.